BLODGETT, J.
Heard jury trial waived. Action of trover.
Plaintiff and defendant were partners in business up to October, 1926. when partnership was dissolved by mutual consent.
Defendant mortgaged the contents of the store to plaintiff December 6, 1926, but the mortgage was not recorded until December 24, 1926, and was therefore void as to creditors. Defendant got into financial difficulties and was compelled to close the store.
The fixtures were purchased from the Empire Show Case ’Co. on a lease and when the store was closed a representative of this company took away the fixtures. Other creditors! took certain stock in trade belonging to or claimed by them. When defendant closed up the store, he sent a telegram to plaintiff to come on to protect his interests.
It does not appear to the Court that plaintiff has shown any actual fraud or deceit on the part of defendant.
Decision for defendant.